     Case 1:19-cv-00055-NONE-EPG Document 86 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11
     PETER BURCHETT,                                  Case No. 1:19-cv-00055-NONE-EPG (PC)
12
                         Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
13                                                    FOR APPOINTMENT OF PRO BONO
            v.                                        COUNSEL, WITHOUT PREJUDICE
14
     JANE DOE, et al.,                                (ECF No. 85)
15
                         Defendants.
16

17

18          Peter Burchett (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action filed pursuant to 42 U.S.C. § 1983.

20          On June 22, 2020, Plaintiff filed a motion for appointment of pro bono counsel. (ECF No.

21   85). Plaintiff asks for appointment of counsel to gather evidence for him. Plaintiff also appears

22   to argue that his case is meritorious.

23          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

24   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

25   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28

26   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

27   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request

28   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.
                                                       1
     Case 1:19-cv-00055-NONE-EPG Document 86 Filed 06/23/20 Page 2 of 2

 1             Without a reasonable method of securing and compensating counsel, the Court will seek

 2   volunteer counsel only in the most serious and exceptional cases. In determining whether

 3   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

 4   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 5   complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).

 6             The Court will not order appointment of pro bono counsel at this time. The Court has

 7   reviewed the record in this case, and at this time the Court is unable to make a determination that

 8   Plaintiff is likely to succeed on the merits of his claims. Moreover, while the Court has had some

 9   difficulty understanding Plaintiff’s filings, it appears that Plaintiff can adequately articulate his

10   claims.

11             Plaintiff is advised that he is not precluded from renewing his motion for appointment of

12   pro bono counsel at a later stage of the proceedings.

13             For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

14   bono counsel is DENIED without prejudice.

15
     IT IS SO ORDERED.
16

17       Dated:      June 23, 2020                                /s/
                                                             UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                         2
